The Surrogate.—Aside from the provisions of the will, upon well settled principles, the widow who elects to take pecuniary or other provision in lien of dower, *512takes the same for a consideration, and is in by purchase, and hence her legacy does not abate, even for the payment of debts, until the abatement of all general legacies.
Roper on Legacies (p. 431), states the rule to be, that the fact that the pecuniary or other provisions in lieu of dower shall be greater than the dowress’ right .does not take the provisions out of the preference over other legacies, for the reason that the testator is the best judge of the price at which he is willing to purchase the dowress right. (See Williamson v. Williamson, 6 Paige, 305; Isenhart v. Brown, 1 Edw. Ch., 411; Tift v. Porter, 8 N. Y., 516.)
But for the provisions of the will in this case, the widow, as life tenant of ¿he premises devised to her, would be required to keep down the interest on incumbrances, and pay taxes and necessary repairs ; but by the residuary clause of decedent’s will, it is expressly pro-' vided that the executors shall, from the rents, issues, and profits of Ms residuary estate, pay and discharge all taxes, assessments, interest or mortgages, insurance, and such necessary repairs to Ms real and leasehold estate as might become due and payable, including such' taxes and assessments, and the interest on any mortgages upon the premises devised to Ms said wife, and also the annuity of $2,000, in equal half yearly payments ; so that it is entirely apparent from the terms of the will, that the widow’s right to the use of the premises devised to her for life, free from incumbrance, taxes, &c., together with that to the annuity, is paramount to any other devise or legacy therein made, and hence it is obviously the duty of this court to preserve *513intact the premises so devised to her, unless, by a sale of all other property devised, it shall appear that its sale will be necessary to the payment of the decedent’s debts..
I am, therefore, of the opinion that section 24 of 3 R. S., 111 (6 ed.), does not justify me in ordering a sale of the whole real estate, for the reason ; first, that it does not satisfactorily appear that the parts thereof, not devised to the widow, cannot be sold without manifest prejudice to heirs or devisees ; second, because the section referred to being discretionary, does not justify a disregard of the positive mandates of the will.
The decree should, therefore, provide for the sale of all the other real estate left by the testator, and no sale shall be made of the premises so devised to the widow, unless the amount realized from the sale of the other real estate shall be insufficient to pay the debts.
Ordered accordingly.